By the Court.
Brady, J.
The dispatch written by the plaintiffs was an order to their brokers here to sell their Michigan Southern Stock and to buy five hundred shares of Hudson River Railroad stock. The language employed, however indefinite to others, was intelligible to the brokers. The dispatch written was not sent, and the effect of the error was to make it an order to sell the shares of Southern, and to buy five hundred more. As to this the erroneous dispatch is neither uncertain nor indefinite. - Ho* other interpretation can be fairly given to it. The evidence established the fact that the use of words " five Hudson,” by an understanding between plaintiffs and their brokers, meant five hundred shares of the Hudson River Railroad Stock, and also, that the erroneons dispatch was understood to be an order to purchase five hundred shares of the Michigan Southern, and which, as before suggested, was the only conclusion to be drawn from the language employed. These views dispose of the exceptions to the sufficiency of the evidence to warrant the findings of fact upon which the judgment is based. The plaintiffs, on learning that an error had been committed, again directed the purchase of Hudson River Railroad Stock, and were entitled to the advantages of such purchase at the rates prevailing on the. day of the dace of the dispatch, without reference to the ses*480sion of the board, when the dispatch was received. The omission to buy at the board on that day arose from the defendants’ misconduct in sending the dispatch, and it became the duty of the broker under his instructions to make the purchase at once. The defendants having placed it beyond the power of the plaintiffs’ brokers to make the purchase in the particular manner indicated, they cannot avail themselves of the fact that the purchase was not made in that mode. They cannot take advantage of their own wrong, particularly when it nowhere appears that they were injured by the circumstance. The prices paid were the lowest at w'hich the stock could be obtained, and the defendants had the benefit of that fact. The purchase was voluntary, it is true, but it was an act which the plaintiffs had the right to perform, growing out of their relations with the defendants, established by the contract on the part of the latter to transmit the dispatch faithfully. These views are responsive to the exceptions taken to the legal conclusions arrived at upon the trial, and leaves hut one to be considered.
The plaintiff's claim for a difference of $475 on the sale of the five hundred shares of Michigan Southern, was disallowed, upon the ground that the stock was,"in legal effect, purchased on defendants’ account; and could not be sold without some notice to them. I think this ruling was a proper one, the relations of the parties being considered. If the plaintiffs intended to disavow the purchase, the defendants should have been notified thereof, and in that way enabled to keep the stock or not, as they might deem most advisable. By exercising the act of ownership in the sale made, they have adopted the purchase, and the sale must therefore be regarded as on their account. But if this view he incorrect, there can he no doubt that the defendants were entitled to notice of the mistake made by them, before any sale of the stock purchased, in pursuance of their erroneous dispatch, was made; For these reasons the judgment must be affirmed.